ADVISORY ACTION

Continuation of #3 NOTE From PTOL-303 (Non-Entry of Proposed Amendments)
Applicant’s response on 25 April 2022 includes both claim amendments as well as new data, which was presented in applicant’s response, specifically as of page 10 at the top of the page in applicant’s response on 25 April 2022. Re-evaluation of the applied rejections in view of both the claim amendments and the new data would appear to constitute a new area of search and consideration after final. 
Additionally, in the proposed claim amendment, applicant proposes amending claim 15 to require a spleen preference over the liver of at least 8 to 1. In contrast, in the proposed examiner’s amendment on page 31 of the office action on 25 February 2022, the examiner proposed reciting a spleen preference over the liver of about 8 to 1. The “at least” language may include an additional new matter issue. This is because “at least 8 to 1” would include ratios of spleen preference over the liver of much higher than 8 to 1, such as 100 to 1, that would have been excluded by “about 8 to 1.” Recitation of claims including such ratios would appear to bring up the potential issue of new matter.
Furthermore, the presentation of the new data results in applicant’s response further complicating issues for appeal, as the board would have to consider new data presented in applicant’s response on 25 April 2022 that had not previously been available to the examiner when the examiner wrote the final rejection mailed on 25 February 2022. For at least these reasons, the amendments in applicant’s response on 25 April 2022 have not been entered.


Continuation of #12 From PTOL-303 (Response to Arguments)
As an initial matter, applicant’s arguments in applicant’s response on 25 April 2022 are moot in view of the non-entry of the proposed amendments. Nevertheless, the examiner notes the following in regard to applicant’s response.
In applicant’s response, page 10, applicant has presented data that appears to be new to the file record. In response, the examiner notes that data must be presented in declaration or affidavit form. The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001. Permitting a publication (or in this case, data presented in applicant’s response but not in the form of a declaration or affidavit) to substitute for expert testimony would circumvent the guarantees built into the statute. See MPEP 716.02(g).
As the data presented in applicant’s response is not presented in declaration or affidavit form, it is not probative of non-obviousness.


Conclusion
No claim is allowed and this applicant is current after-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612